 BUILDING MATERIAL, LOCAL 282Building Material, Truck Drivers, Chauffeurs, andHelpers, Local No. 282, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America (Explo, Inc.) and Marvin D.Skedelsky. Case 2-CB6 170April 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn November 17, 1976, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Building Material, Truck Drivers, Chauffeurs,and Helpers, Local No. 282, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, its officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph 2(c) andreletter the subsequent paragraphs accordingly:"(c) Rescind the appointment of Robert Kelleheras shop steward at Explo, Inc."2. Substitute the attached notice for that of theAdministrative Law Judge.I As part of "The Remedy," the Administrative Law Judge recommendsthat the Respondent be required to grant Explo employee union membersthe right to veto the appointment of the union steward at their shop. or inthe alternative the right to elect their own steward. Even assuming,arguendo, that the Board has the authority to modify internal union rules inthis manner, such an extraordinary remedy is not necessary to remedy theviolation in this case. Therefore. we shall not adopt this portion of theAdministrative Law Judge's proposed remedy.229 NLRB No. IIAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT act in a retaliatory manner andwe will not place relatives, in-laws, or friends ofunion officials in jobs at the expense of unionmembers in violation of the Act.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights under the National Labor RelationsAct.WE WILL rescind the appointment of RobertKelleher as shop steward at Explo, Inc., and makeArthur Munson and Joseph Monetti and anyother Explo employee whole for any wages orbenefits they lost as a result of Kelleher'sappointment.WE WILL rescind the letters of reprimand anddirections to Explo, Inc., employees Howie,Mooney, and Munson and will dismiss thecharges filed by Kelleher and McGrath againstthem and former Explo employee Bell and strikeany references to these matters from our minutesor other records.WE WILL pursue our duty to fairly represent allunion members and employees represented by us.BUILDING MATERIAL,TRUCK DRIVERS,CHAUFFEURS, ANDHELPERS, LOCAL No.282, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICADECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: Marvin D.Skedelsky, Esq., filed a charge on March 1, 1976,1 and anamended charge on March 30, against Building Material,Truck Drivers, Chauffeurs, and Helpers, Local No. 282,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein called theRespondent, the Union, or Local 282, alleging that theI Unless stated otherwise the events herein occurred during the last halfof 1975, and the early part of 1976.347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion had violated Section 8(b)(1)(A) and (2) of the Actby disciplining members for arbitrary, invidious, andcapricious reasons and by causing member employees tolose employment by its action in appointing a shop stewardfor arbitrary, invidious, and capricious reasons, and by notfairly representing its members.On April 8, the Regional Director issued a complaint andnotice of hearing alleging that the Union's trustee businessagent, Jack Dee, on July 31, appointed his son-in-law,Robert Kelleher, as the shop steward at Explo, Inc., hereincalled Explo, the Company or Employer, which positiongave him superseniority and caused Explo employees tolose employment. These employees complained about thisappointment to the Union and the Union thereafterrescinded Dee's action. In November, an Explo employeeran on a slate opposed to the union incumbents and thisslate lost the December election. Thereafter, three Exploemployees were brought up on charges by Kelleher foralleged nonattendance at union meetings and ShopSteward Bell was charged with failure to perform his duties,and the three employees were reprimanded following aunion "hearing" and Bell resigned his stewardship. There-after Dee again appointed Kelleher as shop steward atExplo resulting in the loss of employment by two Exploemployees. It is alleged that the reprimands to the threeemployees and the second appointment of Kelleher wereactions which restrained and coerced employee members'rights and caused Explo to discriminate against itsemployees and breached Respondent's duty of fair repre-sentation to the Explo employees, resulting in violations ofSection 8(b)(1)(A) and (2) of the Act.Respondent's timely answer, as amended at the hearing,admitted the service and jurisdictional allegations, thestatus of its officers and business agents, the fact of the firstappointment of Kelleher by Dee and the subsequentwithdrawal of that appointment, member employee Mon-etti's running on a slate opposed to the incumbents andloss of that election, the charges to and the reprimandagainst the three employee members, and that Kelleher wasappointed by Dee as shop steward in February 1976, butRespondent denied that any of these actions violated theAct.At the hearing in this matter held June 7 and 8, 1976, inNew York, New York, the parties were afforded fullopportunity to appear, to examine and cross-examinewitnesses, and to argue orally. General Counsel andRespondent have filed briefs which have been fullyconsidered.On the basis of all the evidence and noting thatRespondent offered only evidence dealing with the em-ployment of Kelleher at Respondent and at other corpora-tions and did not otherwise attempt to rebut the testimonyoffered, I conclude Respondent violated Section 8(b)(1)(A)and (2) of the Act as alleged.On the entire record in this case and including myevaluation of the reliability of the witnesses based on theevidence received, the nonrebuttal of numerous parts ofthat evidence, and on the totality of the facts in this case, Imake the following:FINDINGS OF FACT1. COMMERCE FINDING AND UNION STATUSExplo, Inc., is a New York corporation with its principaloffice and place of business in the Bronx in New York City,and is a wholesaler and distributor of explosives. Duringthe past year Respondent received directly from pointsoutside the State of New York explosives and other goodsand materials which were valued in excess of $50,000.The Company and Respondent admit and I find that theCompany is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.Respondent admits and I find that it is a labororganization within the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. Background and FactsThe Company started business in 1952 as an explosivessupplier for construction projects in the New York area.Robert J. Maloney has been the president of this smallcorporation since it started business with four or fiveemployees. Employees Bell and Pfleiger started with theCompany and, in Maloney's absence, Bell acted asdispatcher and ran the office. Additionally, when theCompany was unionized in the mid- 1960's, Bell wasappointed the shop steward, which position he retaineduntil July 1975.Fire and safety regulations provide that there shall betwo drivers for each truck and the operation must be madeup of two trucks, since one truck handles the explosiveswhile the other contains the exploding devices. The driversmust pass certain tests and are specially licensed for thesepositions, so that when the Company is in operation theremust be at least four drivers or chauffeurs. From the mid-1960's until July 1975, there were no labor problems orgrievances at the Company and any minor problems werehandled by Bell. Annually a listing of the drivers byseniority was posted by Bell or Maloney so that theemployees could make their choices of vacation periods byseniority. There was never a formal seniority list exchangedbetween the Union and the Company because the smallcomplement of men having worked there for a number ofyears knew what their relative seniority was.Two employees, Monetti and McGrath, reported toRespondent for work on the same day July 6, 1970.Thereafter business remained good for Respondentthrough 1974, and four or more trucks were operated.Business turned down in 1975, and there came a questionas to the seniority standing of Monetti and McGrath sincethey had both reported to work on the same day. In March1975, Union Representative Dee to a question concerningtheir relative seniority told McGrath and Monetti thatMonetti had seniority over McGrath and, after being outfor a while in February and March, Monetti workedsteadily through June 27. According to the testimony, therecontinued to be some grumbling by McGrath as to thisdetermination by Dee, but nothing more happened in thatregard until the latter part of 1975.348 BUILDING MATERIAL, LOCAL 282Up until May or June 1975, there were two companies inthe New York area in the explosives business, Explo andAustin Powder Company, herein called Austin. Austin hadperiods of slowdowns and during 1972-73 suspendedoperations for a period of months. It started up again andcontinued until May or June 1975, when it suspended itsNew York City operations.Business Agent Dee's son-in-law, Robert Kelleher, hadworked for Austin from March 1970 through July 1971, asa driver and as the appointed shop steward at thatcompany. He started there again and worked from Januarythrough June 1972 and was off until April 1973. Hethereafter worked steadily for Austin from April 1973 untilnear the end of May 1975. In the 1972-73 period whenAustin closed down, Kelleher worked as an extra driver atExplo.The payroll records of Explo show that beginning aboutmid-May 1975, Kelleher worked for Explo through the endof June and, according to testimony, this was as an extraman filling in for vacationing Explo employees.About June 27, the operating engineers in the New Yorkarea went on strike and all construction work in the areawas shut down for several weeks.On July 31, Dee took his son-in-law, Kelleher, to Exploand there announced that he was removing Bell as the shopsteward and was appointing his son-in-law as the shopsteward. Under the terms of the contract in existence then,the shop steward had superseniority which meant that allemployees at Explo moved down one notch in senioritywhen Kelleher was appointed over them.Monetti complained to Dee, that Dee was doing him outof work by this appointment. Dee told Monetti that it wasimportant to him to get his son-in-law in at Explo at thattime and that somebody had to support his daughter.The appointment of Kelleher at that time meant thatMunson and Monetti lost work in that Munson would havebeen a regular employee but was moved down to extra manand Monetti who would have been the extra man wasmade the second extra man. Within the next month or two,one of the senior employees, Pfleiger, retired which movedMunson and Monetti back up one notch.In the interim, on August 5, a majority of the Exploemployees protested Dee's removal of Bell and appoint-ment of Kelleher to the Union's general executive boardstating that they disagreed with the choice of Kelleher asthe shop steward and filed a charge with the Union againstDee in that he had removed Bell as shop steward inviolation of the Union's constitution and bylaws.Under the constitution and bylaws, this being in themain a construction union, the business agent was giventhe power to appoint shop stewards, with a proviso that ifthe people in the shop disagreed with the appointment, thatthey had a right to protest it to the general executive board.It is also apparent that the employees of Explo felt that theappointment in this manner was not proper because Explowas a continuous steady job and was not in the same frameas normal construction work which goes for a period andthen stops necessitating the appointment of a shop stewardby the Union due to the erratic nature of the work and thefluctuations of the employee complement.The protest of the Explo union members was set downfor a hearing by the Union's executive board in September.Before the hearing could take place, Dee rescinded hisappointment of Kelleher and reappointed Bell as the shopsteward.When the Explo union members appeared for thehearing in September, they were told by Dee and otherunion officials present, that the matter had been resolved,that there was no necessity for a hearing, and that theywere all union members and friends together and theyshould forget about it. Nothing further was done at thatpoint.After Kelleher was removed and with the retirement ofPflieger, Munson was back at a steady job and Monetti inAugust began to work steadily and did so throughSeptember. On his return from a vacation, becauseconstruction was slowing down, Monetti was on a "nextman" basis and worked irregularly in October andDecember.In November, Monetti accepted a nomination to run foroffice as a business agent on a slate opposed to theincumbent union officers. The incumbents won the earlyDecember election. Shortly thereafter Explo was informedby Dee that he had made a mistake when he had said inMarch that Monetti had seniority over McGrath. Dee saidthat if the Company wished they could determine what theseniority was or if they declined to do so then the Unionwould do it by tossing a coin. The coin toss took place onDecember 31, with Monetti boycotting the matter since,according to him, he had been previously accordedseniority over McGrath. In any event, the coin toss gaveseniority to Monetti over McGrath and Monetti as nextman substituted for a number of employees throughJanuary and early February.On January 3, Robert Kelleher, who in the meantimehad received a job as teamster shop steward with theGeorge A. Fuller Company which was erecting a veterans'hospital, filed charges against Explo employees Mooney,Howie, and Munson alleging that they had violated theunion bylaws by not attending union meetings.On or about the same date McGrath filed chargesagainst Bell alleging that he had not been performing hisshop steward duties.The Union set these charges down for a hearing beforethe executive board on January 29. The charged unionmembers asked the individual who had run on the slateagainst the incumbents for the president's spot, Mr. TedKatsaros, to represent them in this hearing. On January 22,Katsaros wrote to the executive board in regard to thecharges asking that he be given a list of every monthlyunion meeting held by Local 282 which these individualshad not attended and an explanation on how Local 282kept records of individual attendance at such meetings. Healso requested that some stenographic or tape recording bemade of the hearing so that accurate minutes might bekept. On January 26, the secretary-treasurer of the Unionreplied stating that the Union did not have a record ofmembership meetings attended or missed by membersexcept for shop stewards who were required by the bylawsto sign in. He also stated it was not the policy of theexecutive board to record executive board meetings and it349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould not be done and that the hearing would proceed asscheduled.There was undisputed testimony that the Union hassome 4,500 members and conducts some nine meetingsalternately in New York City and on Long Island, and thatthe attendance at the New York meetings runs between 150and 175 members and the Long Island meetings areattended by between 200 and 250 members.According to testimony, the January 29 meeting ap-peared to be not a hearing in the normal sense of the wordbut a contest in which the charging parties, the incumbentofficers, and the general executive board were lined up onone side of the room and the Explo defendants and theirwitnesses on the other side of the room. Stanley Howie,who was a most credible witness, stated that some people,whom he had never seen before, said that he and the othersdid not attend union meetings. Howie, Munson, andMooney produced evidence that they did attend unionmeetings, but none of this was sworn testimony. Nothingwas offered at this union "hearing" in the way of anydocumentary proof by the charging parties there. Howiestated that there were some questions and answers, peopleshouting and yelling back and forth, and some vulgaritiesand really not much was done except that Bell resigned hisstewardship. Several days later Bell got a letter from theUnion accepting his resignation. No one had ever saidanything to Bell previously about his attendance or lackthereof at meetings. According to Howie, about the timethat Bell offered to resign his stewardship, Bell askedBusiness Agent Dee why he had put Kelleher in his placethe previous July and Dee replied with a four-letter epithettelling Bell in foul language what he could do. This episodeseems typical of the atmosphere of the "hearing" and thelineup of the incumbent officers and business agentsagainst the members employed at Explo.On February 19, the now deceased president of theUnion sent identical letters to Mooney, Howie, andMunson stating that the executive board decided they hadviolated the constitution by failing to use their efforts toattend union membership meetings, and that they werereprimanded and directed to be more attentive to theirduties and to make efforts to attend meetings and that ifthey could not legitimately attend the meeting they were toinform their shop steward or business agent in advance.Howie testified that the three filed an appeal to the JointCouncil protesting this decision and shortly thereafter Deemet Howie and complained that they were making himlook bad before his fellow members and he wanted them todrop their appeal. Howie said they were not happy withthis thing hanging over their heads and Dee told him toforget it, that it did not mean anything. Howie said theywould drop it if Dee would and it was left at that point.Some time later Dee told Howie that since they had filed awritten appeal with the Joint Council he would need aletter from them withdrawing it. Howie said that in turnthey wanted a letter from Dee withdrawing the charges.Nothing further has happened with the appeal before theJoint Council or with these proposals.On February 9, Monetti came in to work as an extra manat Explo because Bell was taking a month off and Monettiwas to work in his place. Kelleher and Dee were there andDee announced that he was appointing Kelleher as theshop steward. As a consequence of Kelleher's appointment,the superseniority accorded the shop steward moved all theExplo employees down one place, dropping Munson to anextra man and laying Monetti -off. Munson and Monettivigorously protested Dee's actions.Howie asked Dee to step outside and talk and told Deethat the men were very much against this move but wouldnot go back to the Union and protest it, since that had notdone much good but they would go outside because theywould not take this lying down. He asked Dee how he wasgoing to get away with taking Monetti's job and Deereplied that he would take care of Monetti. Howie said thata number of other things were said by Dee and himself butthat they were personal. About 2 weeks later, the charge inthe instant matter was filed by the attorney hired by theExplo employees.Kelleher's appointment dropped Munson down and heworked in place of Monetti, subbing for Bell until March 5,when he was laid off. Munson then worked approximately6 days through May and began to work steadily again inJune after Bell retired.Monetti worked on February II, 17, and 18, March IIand 17, April 14, and May 27, as a sub replacing others.After Bell's June retirement and Munson moving up,Monetti became the next man and would fill in for others.Absent Kelleher's appointment, Monetti's employmentwould have been that of Munson.B. Analysis and ConclusionsThere is no question but what the first placement ofKelleher in July 1975 is beyond the 10(b) period, and allparties so considered it, but the evidence does help explainwhat took place thereafter.The Union argued among other things that it was properfor Dee to place Kelleher as Explo steward in Februarysince he was an experienced shop steward and there was noexperienced shop steward at Explo once Bell resigned.However, unlike Ashley, Hickham-Uhr Co., 210 NLRB 32(1974), there was no need shown here for an experiencedshop steward, since the labor relations history at Explo wasa peaceful one without the complications of jurisdictionalstrike or other potential problems which could be expectedas they were in the above-cited case. The only duties of theshop steward at Explo was to check the members' bookeach month and attend meetings. The only expertiserequired was in the job requirements, but Dee quiteapparently never considered appointing an Explo employ-ee or allowing the Explo members to elect their own shopsteward. This is at best a hindsight argument with one eyeon the above-cited case. Further the motivation ofretaliation is present here, unlike the legitimate motivesinvolved there.As to the charges against the Explo drivers, the Unionstates that it was merely processing charges which it wouldhave to do under the constitution and that there wasnothing arbitrary, invidious, or unfair by its so doing.According to the evidence, this was the first and onlytime in anyone's memory that one or more members hadbeen brought up on charges of nonattendance at unionmeetings, and certainly was the only time when members350 BUILDING MATERIAL, LOCAL 282were found guilty, reprimanded, and given guidelinesunder which to operate for their attendance at unionmeetings. These charges by Kelleher and McGrath againstExplo driver union members, coming after the Explomembers' charges against Dee protesting Kelleher's July1975 appointment, Kelleher's removal, Monetti's runningagainst the incumbents, and the winning of the coin toss inthe Monetti-McGrath seniority dispute and grounded onthe flimsy basis on which they were filed and theacrimonious nature of the union "hearing," demonstrateclearly that they were retaliatory for the actions taken bythe Explo driver members' opposition to Kelleher and Deein both the Kelleher appointment matter and in thesubsequent election. Certainly where no one has ever beenbrought up on such charges and there is no documentationwhatsoever as to who attends membership meetings, orthat Bell neglected his steward duties, and the fact that nomore than 5 percent of the membership attend meetings,plus the manner in which this "hearing" was held,demonstrate that these charges and the Union's finding,reprimand, and directions are a sham and a mockery ofunion constitutional procedures and are mere retaliatorymeasures against members for exercising their Section 7rights.Certainly union members should be urged to attendunion meetings for their own benefit and for the benefit ofthe Union but to use this system to retaliate againstmembers who assertedly did attend the union meetings andto issue directions to the members which would make themanswerable to Kelleher and Dee about their reasons fornonattendance at further meetings, is to rub salt in theirwounds.This strategem engaged in by Kelleher and McGrath andrather apparently sponsored by Dee in both the charges,the "hearing" and the reprimand, is such a transparenteffort to intimidate the Explo employee union membersthat it cannot stand, and accordingly I will recommendthat Respondent withdraw the letters of reprimand anddismiss the filed charges and strike all references, if any, tothese actions from its minutes or other records.The Union defends the February 9 appointment ofKelleher as shop steward as one that was warranted by thenecessities of the time. It is clear from what has beenstated above that there was no necessity to have anoutsider come in as shop steward because there was nodemonstrated necessity of any expertise in the exercise ofthe stewardship.The Union also defends its actions on the basis that therewas no gain to Kelleher by his moving from the VAconstruction job with the George A. Fuller Company toExplo. Clearly this statement is erroneous. Certainly aconstruction job of its very nature must come to an endand there was no superseniority as such for Kelleher at thatjob. Explo is the only dynamite company in the New YorkCity construction field and as such this is a permanent job.Superseniority at that company guarantees an employee ajob as long as the company remains in existence. Clearly apermanent position at the same or better wages would be agreat incentive to go to Explo. Certainly the reasons forKelleher's original appointment by Dee remained true atthis time as well, that is that he wanted his son-in-law tohave a high-paying job to take care of his daughter. Theappointment of Kelleher to this job caused the displace-ment of two employees. These employees could have takenthe matter to the Union once again, but seeing theproblems caused by doing it before, they elected to go tothis Board for outside help.Respondent's other argument that Kelleher had previ-ously been employed at Explo and was entitled to someseniority is erroneous. Kelleher had worked previously asset forth above, but his last steady employment at Explohad been in the boom days of 1972-73 and then returnedto Austin. There was a break of more than a year in hisemployment (the 1974 payment was for a past vacationpayment) and dual seniority at permanent establishmentswas not allowed. The fact that Kelleher had worked atExplo as an extra man for a few weeks prior to July 1975would not entitle him to seniority at Explo as such exceptover a later employed person, but might under the contractentitle him to I day's vacation if he had the requisite timein the industry.The appointment of a shop steward with superseniorityin February for the purposes of granting the appointer'sson-in-law a good job, and retaliating against the Exploemployee members is arbitrary, invidious, and discrimina-tory to the Explo employee union members, and violatesthe Union's duty of fair representation of its employee-members.As mentioned earlier, since this company is in businesspermanently on a year-round basis, there is no apparentreason for the outside appointment of a union steward suchas would ordinarily be the case where the Union isappointing a steward at a construction project where thejob may last for an indefinite period. Where the appoint-ment of a shop steward displaces employees of long-seniority standing, Respondent has a high duty of care tobe sure that what is done is properly done for the benefit ofits members and not for the benefit of the business agentand his son-in-law, or for vindictiveness.Accordingly, I find that Respondent through the actionsof Dee and by the actions of the executive committee haveviolated Section 8(bXIX)(A) and (2) of the Act and I willrecommend that the appointment of Kelleher as shopsteward be rescinded, and that Munson and Monetti, wholost work because of that appointment, be made whole byRespondent for any lost employment opportunities atExplo. It is possible that McGrath, Steiner, and Avlin werealso harmed by that appointment and if they were, theyshould be made whole as well. (See the Explo seniority listfor 5/15/76.)Because there is a danger here of further damage to theExplo employee union members by this appointmentpower, I recommend that the employee union members ofExplo be granted a veto power over the appointment of ashop steward by Respondent Union or in the alternativethat Respondent allow the Explo employee union membersto elect their shop steward.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activity of Respondent as set forth in section II,above, and therein found to constitute unfair labor351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices in violation of Section 8(b)(1)(A) and (2) of theAct, occurring in connection with the business operationsof Explo as set forth in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYHaving found that Respondent violated Section8(b)(1)(A) and (2) of the Act by the February 9, 1976,appointment of Kelleher as shop steward at Explo with theconsequent loss of work by Munson, Monetti, and perhapsothers, I recommend that Respondent make them and anyother extra employees whole for the loss of pay and otherbenefits sustained by reason of the discrimination prac-ticed against them from February 9, 1976, until Respon-dent rescinds the stewardship of Kelleher. Backpay shall becomputed as per F. W. Woolworth Company, 90 NLRB 289(1950), with 6-percent interest as per Isis Plumbing &Heating Co., 138 NLRB 716 (1962). Because of the animusbetween Respondent's agents and the Explo employeeunion members and for the reasons stated supra, Respon-dent shall grant to the Explo employee union members theright to veto the appointment of a union steward at theirshop, or in the alternative, the right to elect their ownsteward.Respondent has also violated Section 8(b)(1)(A) of theAct by inviting and entertaining intraunion charges againstExplo employees, holding a "hearing" thereon and issuinga reprimand and instructions to these members. It isrecommended that Respondent withdraw its letters ofreprimand and directions, dismiss the charges filed byKelleher and McGrath, and strike any references to thesematters from its minutes or other records.It is further recommended that Respondent notify itsmembers that it will not act in a retaliatory manner norseek to place relatives or friends of union officials in jobs atthe expense of other union members and violate Section8(b)(1)(A) and (2) of the Act, but that it will pursue its dutyto fairly represent all members.On the basis of the foregoing findings and the recordherein, I make the following:CONCLUSIONS OF LAW1. Respondent is a labor organization within themeaning of Section 2(5) of the Act.2. Explo, Inc., is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.3. Respondent by its business agent, Dee, violatedSection 8(b)(l)(A) and (2) of the Act by the February 9,1976, appointment of Robert Kelleher as the Explo shopsteward, by causing the seniority demotion and loss of2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.employment to employees Munson and Monetti, andpossibly other Explo employees.4. Respondent violated Section 8(b)(1)(A) of the Act byinviting and entertaining charges by Kelleher andMcGrath against Explo employee union members, holdinga "hearing" and issuing reprimands and instructions tothem in retaliation for their exercising their Section 7rights.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER2The Respondent, Building Material, Truck Drivers,Chauffeurs, and Helpers, Local No. 282, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, its officers, agents, and represen-tatives, shall:I. Cease and desist from:(a) Appointing a shop steward for the Explo shop in aretaliatory manner or in one that breaches its duty to fairlyrepresent its members.(b) Encouraging and entertaining charges against Exploemployee members, holding "hearings" thereon andissuing reprimands and directions for retaliatory purposesbecause said members engaged in their Section 7 rights.(c) In any like or related manner restraining or coercingany employee members in the exercise of their rightsguaranteed by the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Make whole Arthur Munson, Joseph Monetti, andany other Explo employees for any loss of pay and otherbenefits they may have suffered by reason of the discrimi-nation against them caused by the Respondent in themanner set forth in the section of this Decision called "TheRemedy."(b) Rescind the letters of reprimand and directions anddismiss the charges and expunge the records as set forth inthe section of this Decision called "The Remedy."(c) Rescind the appointment of Robert Kelleher as shopsteward at Explo, Inc., and provide for the appointment ofa shop steward as per the recommendations set forth in thesection of this Decision called "The Remedy."(d) Respondent is to post at its business offices, unionhalls, meeting halls, and any other place where it customar-ily posts notices to members, copies of the attached noticemarked "Appendix."3Copies of the notice shall also beposted at the Employer's place of business if the Employeris willing. Notices on forms provided by the RegionalDirector for Region 2, after being duly signed by both3' In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."352 BUILDING MATERIAL, LOCAL 282trustee and business agent, "Jackie" Dee, and by Respon-dent's president, shall be posted by the Respondentimmediately upon receipt thereof in the manner providedabove. Notices are to be posted for 60 consecutive days inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondent and by the Employer to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.353